 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Kevin.Barry@usdoj.gov
             Eric.Cheng@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   Case No. CR 17-609 VC
                                                    )
15           Plaintiff,                             )   UNITED STATES’ WITNESS LIST
                                                    )
16      v.                                          )   Trial Date:    January 15, 2020
                                                    )
17   JOSE INEZ GARCIA-ZARATE,                       )   Pretrial Conf.: January 8, 2020
                                                    )   Time:           10:00 a.m.
18           Defendant.                             )
                                                    )   Judge:         Hon. Vince Chhabria
19                                                  )

20

21

22

23

24

25

26

27

28

     U.S. WITNESS LIST
     CR 17-609 VC                                   1
 1          Pursuant to paragraph 25 of the Court’s Standing Order for Criminal Cases, the United States

 2 submits its list of prospective witnesses who may be called to testify at the trial of the above-captioned

 3 matter. The government reserves its right to expand this list before trial and to call additional witnesses

 4 as may be necessary during trial.

 5          •   Abuan, Linda – San Francisco Police Department Criminalistics Laboratory
 6          •   Bryant, Andrew – San Francisco Police Department
 7          •   Carpenter, Aryn – Witness
 8          •   Custodian of records – United States District Court, Northern District of California
 9          •   Dong, Craig – San Francisco Police Department
10          •   Grennell, Bret – San Francisco Police Department
11          •   Hurley, Scott – San Francisco Police Department
12          •   Hutchinson, Jason – San Mateo County Sheriff's Office, Northern California Regional
13              Intelligence Center (NCRIC)

14          •   Larochelle, Albert – Sig Sauer Inc.
15          •   Lo, Daniel – Witness
16          •   Lo, Michelle – Witness
17          •   Moreno, Maria – Witness
18          •   Ravano, Anthony – San Francisco Police Department
19          •   Smith, Gerald Andrew (Andy) – San Francisco Police Department Criminalistics Laboratory
20          •   Steinle, James – Witness
21          •   Strick, Lisa – Witness
22          •   Watkowski, Tracey or alternative custodian of records – KGO / ABC7
23

24 DATED: January 2, 2020                                         Respectfully submitted,

25                                                                DAVID L. ANDERSON
                                                                  United States Attorney
26

27                                                                       /s/
                                                                  KEVIN J. BARRY
28                                                                ERIC CHENG
                                                                  Assistant United States Attorneys
     U.S. WITNESS LIST
     CR 17-609 VC                                     2
